DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) certain methods of organizing human activity and mental processes. This judicial exception is not integrated into a practical application because while a computer is claimed for claims 1 and 11, they are only used to implement the abstract ideas on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because either they do not claim any additional elements (see claim 13), or because the additional elements (see the above claimed computer components) are only used as a vehicle for the abstract idea.
Claims 1-12 disclose a system allowing a user to draw for choosing game characters based on selection probabilities. Based on various aspects, probabilities can change for selecting characters from each group. This is considered an example of a method of organizing human activity, as it is akin to asking a human being to select from a list and being told their probabilities. In other words, it is an example of management of personal behavior or relationships or interactions between people (see MPEP § 2106.04(a)). Furthermore, the modification of probabilities and chance elements, the selection of something, and displaying characters are mental processes, as none of the claimed elements require the use of specialized equipment or computers, since a human could feasibly select a game character, mentally or on pen and paper, and similarly the chances and probabilities could be calculated mentally or on pen and paper.	While the claims disclose the use of a computer with a processor and memory, these elements are only used to implement the above abstract ideas on a computer. Aside from that purpose, the computer does not serve any other functionality other than acting as a vehicle for the abstract idea. Additionally, there is no evidence that these elements are no more than generic, well-understood, and routine conventional computer components, and therefore, not significantly more than an abstract idea implemented on a computer.	Claim 13 fails to disclose any additional elements and merely states the abstract ideas as a method, as “an information processing system” could potentially be simply a human mind. There are no additional elements other than the abstract ideas that exist in the claim.	As such, claims 1-13 are directed to an abstract idea and are ineligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11-13 recite the limitations “one or more game characters,” “game characters,” and “a game character.” However, the claims recite several groups of characters, such as a first group, a second group, chosen by the draw, and a third group. It is not clear whether game characters in groups are mutually exclusive, shared among groups, or even possibly unique within their own groups, as each further recitation of game characters does not specify their distinction from earlier groups. Similar issues arise with the claim limitations of “a selection probability.”	The Examiner will assume that each group of characters and selection probabilities are mutually exclusive until further clarification and correction can be provided by Applicant.	Claims 2-10 are dependent on claim 1 and inherit these deficiencies.

Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RPG Site discloses the wish system in the game Genshin Impact and describes a pity mechanic wherein the game awards players with increased chances at rarer characters and weapons if failing to acquire said rarer characters and weapons a number of times in a row.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715